Case 0:19-cv-63041-BB Document 30 Entered on FLSD Docket 03/23/2021 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-63041-BLOOM/Valle

 HOWARD GORDON,

        Plaintiff,

 v.

 NORRIS COCHRAN,1 in his official capacity
 as Acting Secretary of the United States
 Department of Health and Human Services,
 THE UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, and
 THE UNITED STATES OF AMERICA,

       Defendants.
 _____________________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon Plaintiff Howard Gordon’s (“Plaintiff”) Motion

 for Summary Judgment, ECF No. [18] (“Plaintiff’s Motion”), and Defendants, the Secretary of the

 United States Department of Health and Human Services, the U.S. Department of Health and

 Human Services, and the United States of America’s (collectively, “Defendants”) Cross-Motion

 for Summary Judgment and Response to Plaintiff’s Motion, ECF No. [21], (“Defendants’

 Motion”) (collectively, the “Motions”). The Motions were previously referred to United States

 Magistrate Judge Alicia O. Valle for a Report and Recommendation. ECF No. [20].

        On February 12, 2021, Judge Valle issued a Report and Recommendation recommending

 that Plaintiff’s Motion be denied, Defendants’ Motion be granted, and the decision of the Medicare


 1
  Alex Azar has ceased to hold the office of Secretary of the United States Department of Health
 and Human Services. Norris Cochran is now the Acting Secretary of the Department of Health and
 Human Services and is therefore automatically substituted as the Defendant in this action under
 Federal Rule of Civil Procedure 25(d).
Case 0:19-cv-63041-BB Document 30 Entered on FLSD Docket 03/23/2021 Page 2 of 6

                                                              Case No. 19-cv-63041-BLOOM/Valle


 Appeals Council (“MAC”) be affirmed. ECF No. [25] (“Report”). On March 4, 2021, Plaintiff

 timely filed his Objection to Judge Valle’s Report, ECF No. [28] (“Objections”), primarily raising

 the following four issues: (1) Judge Valle’s Report improperly attempted to track the reasoning of

 two distinguishable cases;2 (2) the Report misinterprets Florida’s Medical Malpractice Voluntary

 Binding Arbitration Statute (“MMS”), Fla. Stat. §§ 766.207, 766.209, 766.202(2); (3) the lack of

 settlement agreement in the record does not necessarily demonstrate that Plaintiff recovered

 medical expenses paid by Medicare and it was Defendants’ burden to rebut Plaintiff’s prima facie

 case to the contrary; and (4) the Report’s disregard of Plaintiff’s argument that Medicare can still

 be fully reimbursed through other avenues was erroneous. The Secretary of the U.S. Department

 of Health and Human Services subsequently filed a Response to Plaintiff’s Objections. ECF No.

 [29] (“Response”).

        This Court has conducted a de novo review of the record in this case and the portions of

 the Report to which Plaintiff has objected in accordance with 28 U.S.C. § 636(b)(1)(C), and it has

 reviewed the remainder of the Report for clear error. See Williams v. McNeil, 557 F.3d 1287, 1291

 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). As discussed in more detail below, the Court finds

 that each of Plaintiff’s Objections are without merit and are therefore overruled. See Taylor v.

 Cardiovascular Specialists, P.C., 4 F. Supp. 3d 1374, 1377 (N.D. Ga. 2014) (citing United States

 v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983)).

        Plaintiff’s first objection takes issue with the fact that the Report “attempts to track the

 [distinguishable] rulings in both Taransky and Mason,” despite not specifically comparing this

 case to Taransky and Mason in its analysis. ECF No. [28] at 3. The Court concludes that this

 objection is due to be overruled for two reasons. First, as Defendants correctly note, this objection


 2
   Taransky v. Sec’y of U.S. Dep’t of Health & Human Servs., 760 F.3d 307 (3d Cir. 2014); Mason
 v. Sebelius, No. 11-2370 (JBS/KMW), 2012 WL 1019131, at *1 (D.N.J. Mar. 23, 2012).

                                                   2
Case 0:19-cv-63041-BB Document 30 Entered on FLSD Docket 03/23/2021 Page 3 of 6

                                                              Case No. 19-cv-63041-BLOOM/Valle


 is not a specific objection to a portion of the Report’s findings or conclusions, but rather is an

 abstract or general objection. See ECF No. [29] at 2. “An objection must specifically identify the

 portions of the proposed findings and recommendation to which objection is made and the specific

 basis for objection.” McCullars v. Comm’r, Soc. Sec. Admin., 825 F. App’x 685, 694 (11th Cir.

 2020) (citing United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009) (“[A] party that wishes

 to preserve its objection must clearly advise the district court and pinpoint the specific findings

 that the party disagrees with.”)). Thus, as Plaintiff’s objection is based on his perception of

 decisions the Report “attempts to track,” but does not actually analyze, such an objection is

 insufficient and therefore must be overruled on this basis alone.

        Second, Plaintiff’s initial objection must also be overruled because, as discussed in more

 detail below, Judge Valle’s Report analyzes comparable Florida state court cases in resolving the

 issues presented in the instant case. See ECF No. [28] at 14-15 (citing Joerg v. State Farm Mut.

 Auto. Ins. Co., 176 So. 3d 1247 (Fla. 2015); Pollo Operations, Inc. v. Tripp, 906 So. 2d 1101 (Fla.

 3d DCA 2005)). That the Report also relied on the relevant discussions in both Taransky and

 Mason to bolster its ultimate conclusion does not render the Report incorrect and Plaintiff’s overall

 disagreement with the result is not a proper basis for an objection. Accordingly, Plaintiff’s first

 objection is overruled.

        In Plaintiff’s second objection, he argues that the Report misinterprets the purpose of the

 MMS as being intended to prevent double recovery by a beneficiary. ECF No. [28] at 5-7. This

 objection, however, is misplaced as it cherry picks language from the Report, while ignoring Judge

 Valle’s reasoning in other portions of the Report. Indeed, the Report states that the MMS

 provisions “were enacted by the Legislature to address spiraling medical malpractice insurance

 premiums.” ECF No. [25] at 11. This is precisely what Plaintiff argues the MMS were enacted to

 address. As Defendants’ Response correctly notes, that this purpose is, in part, achieved by

                                                  3
Case 0:19-cv-63041-BB Document 30 Entered on FLSD Docket 03/23/2021 Page 4 of 6

                                                               Case No. 19-cv-63041-BLOOM/Valle


 preventing double recovery is not a misinterpretation of the MMS. Likewise, to the extent that

 Plaintiff argues in his Objections that the Report incorrectly relied on decisions from the Supreme

 Court of Florida and the Third District Court of Appeal interpreting related Florida Statutes, rather

 than on orders from the Division of Administrative Hearings, the Court finds this argument to be

 without merit. See ECF No. [28] at 5, 6 (citing Joerg, 176 So. 3d 1247; Pollo Operations, Inc.,

 906 So. 2d 1101). As Judge Valle correctly noted, the decisions by the State Division of

 Administrative Hearing are not binding on this Court. ECF No. [25] at 16-17 n.6. Instead, because

 the Court must attempt to predict how the Supreme Court of Florida would rule, the Report

 properly looked to analogous Florida state court decisions to resolve the issues raised in this case.

 Id. at 15 (citing BRE Mariner Marco Town Ctr., LLC v. Zoom Tan, Inc., 682 F. App’x 744, 745-

 46 (11th Cir. 2017) (“Where the highest state court has not provided the definitive answer to a

 question of state law, we must predict how the highest court would decide this case, looking to the

 decisions of the lower state courts for guidance.”)). The Court therefore concludes that Judge

 Valle’s Report correctly interpreted the MMS. As such, Plaintiff’s second objection is overruled.

        Moreover, Plaintiff’s third and fourth Objections are improper, as they attempt to expand

 upon and reframe arguments originally raised in Plaintiff’s Motion and considered by Judge Valle.

 Plaintiff’s Objections are, in essence, mere disagreements with the Report’s conclusions. Yet, “[i]t

 is improper for an objecting party to . . . submit [] papers to a district court which are nothing more

 than a rehashing of the same arguments and positions taken in the original papers submitted to the

 Magistrate Judge. Clearly, parties are not to be afforded a ‘second bite at the apple’ when they file

 objections to a [Report].” Marlite, Inc. v. Eckenrod, No. 10-23641-CIV, 2012 WL 3614212, at *2

 (S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors Hourly-Rate Emps. Pension Plan,

 806 F. Supp. 380, 382 (W.D.N.Y. 1992)).




                                                   4
Case 0:19-cv-63041-BB Document 30 Entered on FLSD Docket 03/23/2021 Page 5 of 6

                                                               Case No. 19-cv-63041-BLOOM/Valle


        Indeed, in the third objection, Plaintiff argues that the absence of the settlement agreement

 in the record is irrelevant to the success of his claims. However, this objection merely reargues

 what Plaintiff already raised in his briefing, see ECF No. [24] at 5-6, and this argument was plainly

 rejected in the Report, see ECF No. [25] at 16-18. Plaintiff’s disagreement with the Report’s

 conclusion is not the proper basis for an objection. As such, Plaintiff’s third objection is overruled.

 See Marlite, Inc., 2012 WL 3614212, at *2.

        Plaintiff’s fourth objection, which argues that a point made in Plaintiff’s reply brief “is

 important and should be considered,” is improper and is thus due to be overruled. ECF No. [28] at

 9. It is well established that arguments raised for the first time on reply are waived. See Miccosukee

 Tribe of Indians of Fla. v. Cypress, 814 F.3d 1202, 1210-11 (11th Cir. 2015). This principle is also

 reflected in the Southern District of Florida’s Local Rules. See S.D. Fla. L.R. 7.1(c) (“[A] reply

 memorandum shall be strictly limited to rebuttal of matters raised in the memorandum in

 opposition without reargument of matters covered in the movant’s initial memorandum of law.”).

 As such, it was Plaintiff’s responsibility to raise “important” arguments that “should [have been]

 considered” in his initial Motion, not as a last resort on reply. ECF No. [28] at 9; see also Marsden

 v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988) (“Frivolous, conclusive, or general objections

 need not be considered by the district court.”).

        In sum, upon a comprehensive review, the Court finds Judge Valle’s Report to be well

 reasoned and correct. The Court therefore agrees with the analysis in the Report and concludes

 that Plaintiff’s Motion must be denied, Defendants’ Motion must be granted, and the MAC’s

 decision must be affirmed for the reasons set forth in the Report.

        Accordingly, it is ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation, ECF No. [25], is ADOPTED.

            2. Plaintiff’s Motion for Summary Judgment, ECF No. [18], is DENIED.

                                                    5
Case 0:19-cv-63041-BB Document 30 Entered on FLSD Docket 03/23/2021 Page 6 of 6

                                                           Case No. 19-cv-63041-BLOOM/Valle


              3. Defendants’ Cross-Motion for Summary Judgment, ECF No. [21], is GRANTED.

              4. The decision of the Medicare Appeals Council is AFFIRMED.

              5. FINAL JUDGMENT is entered in favor of Defendants and against Plaintiff.

              6. To the extent not otherwise disposed of, any pending motions are DENIED AS

                 MOOT and all deadlines are TERMINATED.

              7. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 22, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                 6
